DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 3, 10, 11, 16, 17, 18, 19 and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 8, 9, 14, 15, 16, 17 and 18 respectively of prior U.S. Patent No. 10,690,874.  The claims are word for word identical.  This is a statutory double patenting rejection.
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 4, 5, 6, 7, 8, 9, 12, 13, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 7, 8, 10, 11, 12 and 13 of U.S. Patent No. 10,690,874.  Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the current application’s claim can be found in the corresponding claim of the ‘874 Patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,127,941 to Smith et al in view of KR2002-0056504 to Won and U.S. Patent Application Publication 2003/0111436 to Basinger et al.
In regards to claims 1 and 9, Smith teaches a panel for managing cables (Figures 2, 4, 5, and 13) comprising shaped apertures arranged in an array of vertical columns and horizontal rows and a cable management device secured to the panel by inserting first and second hooked 
But Smith fails to expressly teach each cable management device defines an outer barrel disposed over an inner barrel to relatively rotate, one of the outer barrel and the inner barrel defining a plurality of discrete detents positioned in a stacked arrangement axially along a length thereof, and the other of the outer barrel and the inner barrel defining at least one flexible cantilever arm defining a tab configured to lock into a selected one of the detents for allowing adjustment of a length of the cable management device.  However, Won teaches the general teaching of a shift lever having length adjusting means consisting of variable means connected to a knob for drawing out or inserting the knob with appropriate pressing force and a guider moving in a stepwise manner to a detent plate, wherein the variable means comprise a cylindrical locking member having a position restricting end formed of a plurality of restraining holes inserted into a connecting member at regular intervals and a latching member provided on a connecting shaft of the knob and comprised of latching pins moved by an elastic force of a spring to selectively engage with    a constraining hole of the locking member.  (Figures 2-4 & Abstract)  
Furthermore, Basinger teaches a release lock is released by depressing a latch at a first end, which disengages the lock from a hole on an inner rail that once the release lock is disengaged, the length of the rail can then be adjusted to a desired length simply by pulling or pushing the rails; and that once the desired length is obtained, the latch is released and a tab of the release lock falls down into an appropriate hole in an inner rail member, locking the two rails at the desired length. [0035]  Since Won teaches the general concept of adjusting barrels and Basinger teaches an alternative latching system as Smith, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided teach each cable 
In regards to claims 4 and 12, although not expressly stated, having both the outer and inner barrel define a circular lateral cross-dimensional profile is merely a variation of the features of Won, where Won discloses the variable means comprising a cylindrical locking member having a position restricting end formed of a plurality of restraining holes inserted into the connecting member at regular intervals.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided both the outer and inner barrel define a circular lateral cross-dimensional profile in order for the barrels to easily slide and rotate.
In regards to claims 5 and 13, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a variable means comprise a cylindrical locking member having a position restricting end formed of a plurality of restraining holes inserted into the connecting member at regular intervals and a latching member provided on a connecting shaft of the knob and configured to be engaged with an elastic force of a spring to selectively engage with a constraining hole of the locking member in order to adequately 
In regards to claims 6 and 14, Won and Basinger teaches one of the outer barrel and the inner barrel defines two opposing sets of discrete detents positioned axially along a length thereof, and the other of the outer barrel and the inner barrel defines two flexible cantilever arms with tabs on opposing sides thereof that are configured to lock into a selected detent set for allowing adjustment of the length of the cable management device.  (Figures 2-4 of Won and Figure 4/[0035] of Basinger)
In regards to claims 7, 8 and 15, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have included one of the outer barrel and the inner barrel includes a cable retention flange at an end of the cable management device and the attachment structures are defined by a catch for hooking through a first aperture of the panel and a flexible latch configured to flex through and lock into a second aperture of the panel after a pivotal motion of the cable management device relative to the panel in order to secure the cable management device to the panel.  Flanges and latches to secure optical components are common in the art and both Smith and Basinger show several flanges and latches for securing optical components. (Figure 13 of Smith)
Allowable Subject Matter
Claims 2, 3, 10, 11 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For reasons stated in the Parent Application (16/324,191), the prior art of record fails to disclose or reasonably suggest a cable management assembly/method of using a cable an outer barrel disposed over an inner barrel, one of the outer barrel and the inner barrel defining a plurality of discrete detents positioned in a stacked arrangement axially along a length thereof, and the other of the outer barrel and the inner barrel defining at least one flexible cantilever arm defining a tab configured to lock into a selected one of the detents for allowing adjustment of a length of the cable management device, wherein the outer barrel and the inner barrel are rotatable relative to each other for disengaging or engaging the tab from the detent for adjusting the length of the cable management device in addition to the accompanying features of the independent claims and any intervening claims.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
Reference A is the printed patent of the parent application 16/324,191, applied in the double patenting rejections above.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TINA M WONG/Primary Examiner, Art Unit 2874